Exhibit 10.1

 

INCREMENTAL FACILITY AMENDMENT

 

To:                              Credit Suisse, as Administrative Agent under
the Credit Agreement referred to below

 

Dated:             November 1, 2005

 

Reference is hereby made to the Credit Agreement dated as of July 19, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SAFETY PRODUCTS HOLDINGS, INC., a Delaware
corporation, as a Guarantor, SPH ACQUISITION LLC, a Delaware limited liability
company (now known as NORCROSS SAFETY PRODUCTS L.L.C., a Delaware limited
liability company (the “Parent Borrower”)), NORTH SAFETY PRODUCTS INC., a
Delaware corporation, and MORNING PRIDE MANUFACTURING L.L.C., a Delaware limited
company (the “U.S. Subsidiary Borrowers”) (the U.S. Subsidiary Borrowers
together with the Parent Borrower being collectively referred to as the “U.S.
Borrowers”), NORTH SAFETY PRODUCTS LTD., a company organized and existing under
the laws of Canada (“the Canadian Borrower”) (the Canadian Borrower, together
with the U.S. Borrowers, being collectively referred to as the “Borrowers”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement which extend a Commitment to the U.S. Borrowers (the
“U.S. Lenders”), the several banks and other financial institutions or entities
from time to time parties to this Agreement which extend a Commitment to the
Canadian Borrower (the “Canadian Lenders” and, together with the U.S. Lenders,
the “Lenders”), GMAC COMMERCIAL FINANCE LLC, LASALLE BANK NATIONAL ASSOCIATION
and US BANK NATIONAL ASSOCIATION, as documentation agents (in such capacity, the
“Documentation Agents”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), CREDIT SUISSE, as administrative agent (in
such capacity, the “Administrative Agent”) and CREDIT SUISSE, TORONTO BRANCH, as
Canadian agent (in such capacity, the “Canadian Agent”).  Terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, Borrower may from
time to time request incremental Term Loans and related incremental Term
Commitments in an aggregate amount not to exceed $100,000,000, subject to the
terms and conditions set forth therein;

 

WHEREAS, Credit Suisse and the other Lenders listed on the signature
pages hereto (the “Increasing Lenders”) have agreed, subject to the terms and
conditions set forth herein and in the Credit Agreement, to make an incremental
Term Loan (the “Incremental Term Loan”) and provide a related incremental Term
Commitment (the “Incremental Term Commitment”) to Borrower in an amount of
$65,000,000, the proceeds of which will be used to acquire all of the equity
interests of The Fibre-Metal Products Company (“FMP”) (the “Acquisition”)
pursuant to a purchase and sale agreement entered into between FMP and the
Parent Borrower dated September 29, 2005 and to pay the costs and expenses
related thereto; and

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, amendments to the
Credit Agreement that are required to give effect to increases in the Term Loans
shall only require the consent of the Parent Borrower and the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE:

 


SECTION 1.           INCREMENTAL AMENDMENT.


 


(A)           THIS AMENDMENT (THIS “INCREMENTAL FACILITY AMENDMENT”) IS AN
AMENDMENT INCREASING THE TERM LOANS REFERRED TO IN SECTION 2.25 OF THE CREDIT
AGREEMENT, AND PARENT BORROWER AND THE INCREASING LENDERS HEREBY AGREE AND
NOTIFY YOU THAT:


 


(I)            THE TOTAL INCREMENTAL TERM COMMITMENT OF THE INCREASING LENDERS
IS $65,000,000; AND


 


(II)           SUBJECT TO THE SATISFACTION OF THE CONDITIONS TO BORROWING UNDER
SECTION 5.2 OF THE CREDIT AGREEMENT AND TO THE SATISFACTION OF THE CONDITIONS
SET FORTH IN CLAUSES (A) THROUGH (C) BELOW, THE FUNDING OF THE INCREMENTAL TERM
LOAN WILL OCCUR IN ONE DRAWING UPON THE PARENT BORROWER’S REQUEST IN ACCORDANCE
WITH SECTIONS 2.1 AND 5.2 OF THE CREDIT AGREEMENT (PROVIDED THAT THE CLOSING
DATE SHALL BE THE DATE HEREOF).  IN THE EVENT THAT ALL OR ANY PORTION OF THE
INCREMENTAL TERM LOAN IS NOT BORROWED ON OR BEFORE THE DATE HEREOF, THE
UNBORROWED PORTION OF THE INCREMENTAL TERM COMMITMENT SHALL AUTOMATICALLY
TERMINATE ON SUCH DATE UNLESS THE INCREASING LENDERS SHALL AGREE TO AN
EXTENSION.


 

(A)          NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR OCCUR
AS A RESULT OF THE INCREMENTAL TERM LOAN;

 

(B)           THE PROCEEDS OF THE INCREMENTAL TERM LOANS WILL BE USED SOLELY FOR
PERMITTED ACQUISITIONS AND THE COSTS AND EXPENSES RELATED THERETO;

 

(C)           ON A PRO FORMA BASIS, AFTER GIVING EFFECT TO THE MAKING OF THE
INCREMENTAL TERM LOAN AND THE USE OF PROCEEDS, THE CONSOLIDATED SENIOR LEVERAGE
RATIO DOES NOT EXCEED 3.25 TO 1.00;

 

(D)          ON A PRO FORMA BASIS (AS SET FORTH IN THE DEFINITION OF THE TERM
“PERMITTED ACQUISITION” IN THE CREDIT AGREEMENT), THE BORROWERS ARE IN
COMPLIANCE WITH SECTION 7.1 OF THE CREDIT AGREEMENT; AND

 

(E)           PARENT BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT
AND INCREASING LENDERS AN OFFICER’S CERTIFICATE, DATED THE DATE OF BORROWING,
CERTIFYING SATISFACTION OF THE REQUIREMENTS OF SECTION 2.25(A) OF THE CREDIT
AGREEMENT, INCLUDING AS DESCRIBED IN CLAUSES (A), (B), (C) AND (D) ABOVE.

 


(B)           EACH OF THE INCREASING LENDERS AND THE PARENT BORROWER HEREBY
AGREE THAT THE INCREMENTAL TERM LOAN MADE PURSUANT TO THIS INCREMENTAL FACILITY
AMENDMENT WILL BE A TERM LOAN AND ANY LENDER WITH AN OUTSTANDING INCREMENTAL
TERM LOAN WILL BE A TERM LENDER, IN EACH CASE FOR ANY AND ALL PURPOSES UNDER THE
CREDIT AGREEMENT AND (A) SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND RIGHT OF
SECURITY IN RESPECT OF THE COLLATERAL WITH THE EXISTING TERM LOANS AND (B) SHALL
HAVE THE SAME TERMS AS TERM LOANS EXISTING IMMEDIATELY PRIOR TO THE
EFFECTIVENESS OF THIS INCREMENTAL FACILITY AMENDMENT.

 

2

--------------------------------------------------------------------------------


 


(C)           THE TABLE SET FORTH IN SECTION 2.2 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING (I) TO EACH QUARTERLY INSTALLMENT FROM AND INCLUDING
THE SECOND QUARTERLY INSTALLMENT TO AND INCLUDING THE TWENTY-FORTH QUARTERLY
INSTALLMENT, $169,565.22 AND (II) TO EACH QUARTERLY INSTALLMENT FROM AND
INCLUDING THE TWENTY-FIFTH QUARTERLY INSTALLMENT TO AND INCLUDING THE
TWENTY-EIGHTH QUARTERLY INSTALLMENT, $15,275,000.


 


(D)           THE PARENT BORROWER COVENANTS AND AGREES THAT THE PROCEEDS OF THE
INCREMENTAL TERM LOAN SHALL BE USED BY THE PARENT BORROWER FOR THE ACQUISITION
AND TO PAY THE COSTS AND EXPENSES RELATED THERETO.


 


SECTION 2.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE PARENT
BORROWER REPRESENTS, WARRANTS AND COVENANTS TO THE ADMINISTRATIVE AGENT AND TO
THE INCREASING LENDERS THAT:


 


(A)           THIS INCREMENTAL FACILITY AMENDMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY IT AND CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE PARENT BORROWER, ENFORCEABLE AGAINST THE PARENT BORROWER IN
ACCORDANCE WITH ITS TERMS;


 


(B)           AFTER GIVING EFFECT TO THIS INCREMENTAL FACILITY AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 OF THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS WILL BE TRUE AND CORRECT WITH THE SAME EFFECT AS IF
MADE ON AND AS OF THE DATE HEREOF (UNLESS EXPRESSLY STATED TO RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AND CORRECT AS OF SUCH EARLIER DATE), AS SUPPLEMENTED BY THE UPDATED SCHEDULES
ATTACHED HERETO AS EXHIBIT A WITH REGARD TO THE CORRESPONDING SCHEDULES,
REPRESENTATIONS AND WARRANTIES IN THE CREDIT AGREEMENT; AND


 


(C)           AS APPLICABLE, (I) EACH OF THE CONDITIONS TO REQUESTING
INCREMENTAL TERM LOANS SET FORTH IN CLAUSE (A) OF SECTION 2.25 OF THE CREDIT
AGREEMENT THAT DOES NOT REQUIRE FUNDING OF THE INCREMENTAL TERM LOANS IS
SATISFIED ON THE DATE OF ENTERING INTO THIS INCREMENTAL FACILITY AMENDMENT AND
(II) EACH AND ALL OF THE CONDITIONS TO REQUESTING INCREMENTAL TERM LOANS SET
FORTH IN CLAUSE (A) OF SECTION 2.25 OF THE CREDIT AGREEMENT WILL BE SATISFIED ON
THE DATE OF BORROWING OF THE INCREMENTAL TERM LOAN.


 


SECTION 3.           CONDITIONS TO EFFECTIVENESS.  THIS INCREMENTAL AMENDMENT
SHALL BECOME EFFECTIVE WHEN:


 

(a)           the Administrative Agent shall have received counterparts of this
Incremental Facility Amendment that, when taken together, bear the signatures of
the Parent Borrower and the Increasing Lenders;

 

(b)           the representations and warranties set forth in Section 2 hereof
are true and correct (as set forth on an officer’s certificate delivered to the
Administrative Agent and the Increasing Lenders); and

 

(c)           all fees and expenses required to be paid or reimbursed by the
Parent Borrower pursuant to the Credit Agreement, including all invoiced fees
and expenses of counsel to the Administrative Agent and Increasing Lenders shall
have been paid or reimbursed, on or prior to effectiveness applicable.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.           ROLES.  CREDIT SUISSE SHALL ACT IN THE CAPACITY AS SOLE
LEAD ARRANGER AND SOLE BOOKRUNNER AND BANK OF AMERICA, N.A. SHALL ACT IN THE
CAPACITY AS SYNDICATION AGENT WITH RESPECT TO THIS INCREMENTAL FACILITY
AMENDMENT, BUT IN SUCH CAPACITY SHALL NOT HAVE ANY OBLIGATIONS, DUTIES OR
RESPONSIBILITIES, NOR SHALL INCUR ANY LIABILITIES, UNDER THIS INCREMENTAL
FACILITY AMENDMENT OR ANY OTHER LOAN DOCUMENT.


 


SECTION 5.           APPLICABLE LAW.  THIS INCREMENTAL FACILITY AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  SECTION 10.16 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS INCREMENTAL
FACILITY AMENDMENT.


 


SECTION 6.           CREDIT AGREEMENT; LOAN DOCUMENT.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, THIS INCREMENTAL FACILITY AMENDMENT SHALL NOT BY IMPLICATION OR
OTHERWISE LIMIT, IMPAIR, CONSTITUTE A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS
AND REMEDIES OF ANY PARTY UNDER, THE CREDIT AGREEMENT, NOR ALTER, MODIFY, AMEND
OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT, ALL OF WHICH ARE RATIFIED AND
AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  FOR THE
AVOIDANCE OF DOUBT, THIS INCREMENTAL FACILITY AMENDMENT SHALL BE DEEMED TO BE A
“LOAN DOCUMENT” WITHIN THE MEANING OF THE CREDIT AGREEMENT.


 


SECTION 7.           COUNTERPARTS.  THIS INCREMENTAL FACILITY AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
INCREMENTAL FACILITY AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS INCREMENTAL FACILITY
AMENDMENT.


 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed by their authorized officers as of the date set
forth above.

 

 

U.S. BORROWERS

 

 

 

NORCROSS SAFETY PRODUCTS L.L.C.

 

 

 

 

 

 

 

By:

  /s/ David F. Myers, Jr.

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NORTH SAFETY PRODUCTS INC.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ David F. Myers, Jr.

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MORNING PRIDE MANUFACTURING L.L.C.

 

 

 

 

 

 

 

 

 

By:

  /s/ David F. Myers, Jr.

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

INCREASING LENDERS

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, acting through its Cayman
Islands Branch, as Increasing Lender

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Bill O’Daly

 

 

 

Name: Bill O’Daly

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Rianka Mohan

 

 

 

Name: Rianka Mohan

 

 

 

Title: Associate

 

 

2

--------------------------------------------------------------------------------


 

 

[OTHER INCREASING LENDERS]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[if a second signature is required by the institution

 

 

 

named on this page:]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

 

CONSENTED TO:

 

 

 

CREDIT SUISSE, acting through its Cayman

 

Islands Branch, as Administrative Agent

 

 

 

 

By:

  /s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Director

 

 

 

 

 

 

 

By:

  /s/ Rianka Mohan

 

 

Name: Rianka Mohan

 

 

Title: Associate

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------